Citation Nr: 1811386	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  06-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain.

2.  Entitlement to a separate compensable rating for left lower extremity lumbar radiculopathy, as secondary to service-connected chronic lumbosacral strain.

3.  Entitlement to a separate compensable rating for right lower extremity lumbar radiculopathy, as secondary to service-connected chronic lumbosacral strain.

4.  Entitlement to a separate compensable rating for urinary dysfunction, as secondary to service-connected chronic lumbosacral strain.

5.  Entitlement to a separate compensable rating for bowel dysfunction, as secondary to service-connected chronic lumbosacral strain.

6.  Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.

7.  Entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant.

8.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(r)(1).

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, prior to September 26, 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) from December 2002 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the December 2002 decision, the RO denied entitlement to a rating in excess of 40 percent for chronic lumbosacral strain.  In the May 2007 decision, the RO denied entitlement to certificates of eligibility for an automobile and/or specially adapted equipment, specially adapted housing, and a special home adaptation grant, and denied entitlement to SMC based on loss of use.

The Veteran testified before a Veterans Law Judge (VLJ) at a February 2009 hearing at the RO (Travel Board hearing).  A transcript of the hearing is associated with his file.  The VLJ who conducted the hearing is no longer employed at the Board and is unable to participate in any further adjudication.

In June 2009,  December 2010, and December 2014, the Board remanded the back, automobile, housing, and SMC issues for further development.

In October 2017, the Board sent the Veteran a letter which informed him that the VLJ who conducted the February 2009 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran responded that he did not want another Board hearing and that he wished for the Board to consider his case based on the evidence of record.  The Board will therefore proceed to consider his appeal.

As for characterization of the issues on appeal, the Board included the issues of entitlement to service connection for loss of use of bowel and bladder and loss of use of bilateral lower extremities in its June 2009 remand, and these issues were remanded for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), now codified at 38 C.F.R. § 19.9(c) (2017).  An SOC was issued in April 2010 and the Veteran submitted a substantive appeal (VA Form 9) later that same month.  These issues were certified to the Board characterized as SMC based on loss of use of legs, bowel, and bladder.  The Board has recharacterized these issues as entitlement to separate compensable ratings for left and right lower extremity lumbar radiculopathy, urinary dysfunction, and bowel dysfunction, as indicated above on the title page, and are being considered as part of the claim for an increased rating for the service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017) (providing that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code). 

Finally, the Veteran has been unemployed during the entire claim period, the evidence reflects that he has been unable to work due to his service-connected back disability, and he has submitted formal claims for a TDIU on several occasions during the claim period.  Entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453   (2009).  Given the evidence of a current disability, the Veteran's claim for the highest rating possible for his service-connected back disability, and the evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice and the Board has expanded the appeal (as reflected on the title page) to include this issue.  

As explained in more detail below, the issue of entitlement to a TDIU during the period since September 26, 2003 is moot in light of the Board's award of separate ratings for left and right lower extremity lumbar radiculopathy, urinary dysfunction, and bowel dysfunction and the award of SMC during this period.  As the Veteran's increased rating claim was received in March 2002, however, the issue of entitlement to a TDIU during the period prior to September 26, 2003 remains on appeal.  The TDIU issue has therefore been characterized as set forth above.

The issue of entitlement to a TDIU prior to September 26, 2003 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's chronic lumbosacral strain has not resulted in spinal ankylosis or any incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  Since at least September 26, 2003, the Veteran's left lower extremity radiculopathy has been manifested by complete paralysis of the sciatic nerve.

3.  Since at least September 26, 2003, the Veteran's right lower extremity radiculopathy has been manifested by complete paralysis of the sciatic nerve.

4.  Since at least September 26, 2003, the Veteran has required the use of an appliance (catherization) for his urinary symptoms associated with his service-connected back disability.

5.  Since at least September 26, 2003, the Veteran has experienced complete loss of anal sphincter control, necessitating the need for medications, enemas, and digital stimulation, associated with his service-connected back disability.

6.  The Veteran has permanent and total service-connected disability that results in the permanent loss of use of the feet and so affects the functions of balance or propulsion as to preclude locomotion without the aid of a wheelchair.

7.  The Veteran has paralysis of both lower extremities and loss of anal and bladder sphincter control, and requires assistance in accomplishing the activities of daily living on account of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic lumbosacral strain are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59 (2017), 4.71a, Diagnostic Codes (DCs) 5285-5295 (2002), 5237, 5243 (2017).
2.  The criteria for a separate 80 percent rating, since September 26, 2003, for left lower extremity lumbar radiculopathy, associated with chronic lumbosacral strain, are met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2017).

3.  The criteria for a separate 80 percent rating, since September 26, 2003, for right lower extremity lumbar radiculopathy, associated with chronic lumbosacral strain, are met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.

4.  The criteria for a separate 60 percent rating, since September 26 , 2003, for urinary dysfunction, associated with chronic lumbosacral strain, are met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7517 (2017).

5.  The criteria for a separate 100 percent rating, since September 26, 2003, for bowel dysfunction, associated with chronic lumbosacral strain, are met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.114, Diagnostic Code (DC) 7332 (2017).

6.  The criteria for a certificate of eligibility for an automobile and/or specially adapted equipment have been met.  38 U.S.C. §§ 3901, 3902, 5107(b) (2012); 38 C.F.R. §§ 3.350, 3.808, 4.3 (2017).

7.  The criteria for a certificate of eligibility for specially adapted housing have been met.  38 U.S.C. §§ 2101 (a), 5107(b) (2012); 38 C.F.R. § 3.809 (2017).

8.  The criteria for SMC pursuant to 38 U.S.C. § 1114 (r)(1) are met.  38 U.S.C. § 1114 (r)(1) (2012); 38 C.F.R. §§ 3.350(e)(2), (h)(1), 3.352 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

As the Board is granting certificates of eligibility for an automobile and/or specially adapted equipment and specially adapted housing, the claims are substantiated, and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the claim for an increased rating for the service-connected back disability and its associated neurological, urinary, and bowel impairments, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in September 2002, April 2005, and June 2008, the RO notified the Veteran of the evidence needed to substantiate his increased rating claim.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the June 2008 letter. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C. § 5103 (a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.  

The April 2005 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The April 2005 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The June 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the April 2005 and June 2008 letters were sent after the initial adjudication of the Veteran's increased rating claim. This timing deficiency was cured by readjudication of the claim in an April 2010 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. 
 § 3.159I, (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 I(4). 

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected back disability and its associated impairments.

In its June 2009, December 2010, and December 2014 remands, the Board instructed the AOJ to, in pertinent part: ask the Veteran to identify any additional relevant treatment records and to submit the appropriate release form to allow VA to obtain any additional relevant private treatment records; afford the Veteran a VA examination to assess the severity of his service-connected back disability and any associated neurological impairments; and locate and associate with the claims file various documents that were missing from the claims file.

All pertinent evidence, including the documents previously missing from the claims file, has been obtained and associated with the claims file.  Also, a VA examination was conducted in December 2013 to assess the severity of the Veteran's service-connected back disability and any associated impairments.  

Moreover, the AOJ has sent various letters to the Veteran, including in October 2013, May 2014, and April 2016, in which he was asked to identify and submit any additional relevant VA or private treatment records and to complete the appropriate release form so as to allow VA to obtain any additional private treatment records.  Copies of the release form (VA Form 21-4142) were sent to the Veteran.  The Veteran did not specifically identify any outstanding VA or private treatment records and did not submit any signed and completed authorization form so as to allow VA to obtain any additional private treatment records.  In this regard, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Hence, VA has no further duty to attempt to obtain any additional treatment records. 

Therefore, the AOJ substantially complied with the Board's remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Background

The Veteran reported during a March 2001 VA back examination that he experienced back pain that made him significantly disabled and unable to work.  He had not worked much at any job and although he attempted employment the year prior to the March 2001 examination, he fell 12 feet off a scaffold on his low back and had experienced significant symptoms since that time.  For instance, he experienced shooting pain down the posterior aspect of both legs and in the plantar regions.  Also, there was "a lot of jumping of his legs."  His symptoms were aggravated by standing and alleviated by sitting.  He used a motorized wheelchair and a cane when he attempted to ambulate and he felt that he was significantly disabled from his low back pain.  He constantly used a back brace and medications, but there was no other significant treatment for his back and he had not undergone any surgical interventions.

Examination revealed that the Veteran was significantly disabled, that he was in a wheelchair, and that he experienced difficulty getting from the chair to the examination table due to low back pain.  He was bent over from approximately 45 degrees at the waist when he attempted to stand, he used a cane, and he required assistance to get on the examination table.  He jumped with pain and discomfort (especially in the paraspinal muscles) with any palpation of the lumbar spine and throughout the thoracic spine.  He felt tight, especially on the left lower side.  A vertex compression test made the Veteran jump up and down or jump sporadically on the examination table.  There were sensation disturbances around the lateral and plantar aspects of both feet.  With sensation testing, he reported that he felt different in the posterolateral aspects, as compared to the medial and anterior parts, all the way down his legs.  An attempt at straight leg raise testing was difficult.  While sitting, pain shot down both the Veteran's legs and down to the plantar aspects.  In the supine position, it was less clear whether straight leg raise testing was positive.  The Veteran was only able to lie on his side and was unable to lie on his back because he could not straighten out.  There was pain and an inability to completely extend with the hip and knee flexed, but it was not quite as positive as it may have appeared in the sitting position.

Moreover, muscle strength associated with adduction and abduction, knee flexion and extension, extensor halluces longus, flexor halluces longus, dorsiflexion, and plantar flexion was normal (5/5).  Reflexes were difficult to assess due to the Veteran's jumpiness at palpation, but they appeared to be symmetrical and 1/3 at the Achilles.  There was down-going toe with Babinski.  X-rays revealed a normal lordotic spine with no significant degenerative changes.  The Veteran was diagnosed as having a severe lumbosacral muscle strain.  

The physician who conducted the March 2001 examination noted that the sensation examination, per the Veteran and the examiner's evaluation, appeared to be blunted.  There were positive straight leg raises, but they were so dramatic that it appeared that there may have been more of a psychological defect or effect than a true clinical finding.  The Veteran may have been well schooled in the fashion of appearing to have these signs, but the only way to consistently rule out a significant lumbar lesion was to repeat an MRI.

VA treatment records dated from July 2001 to August 2002, the Veteran's February 2002 increased rating claim (VA Form 21-4138), and his SSA disability records document reports of chronic back pain, with occasional flare ups.  The pain was severe in nature, 5-9/10 in severity, radiated down both legs (worse on the left), and disrupted the Veteran's sleep.  The pain was somewhat relieved with medication, but it never completely went away.  There was numbness and tingling in both legs, a burning sensation in his feet, and spasms in his back and legs.  He reported during a May 2002 VA primary care evaluation and an August 2002 physical medicine rehabilitation attending evaluation that there was no bowel or bladder incontinence.  The Veteran used a back brace, a cane for ambulating short distances, and a wheelchair for ambulating longer distances.  He avoided walking and was essentially confined to a wheelchair most of the time due to back pain and the fact that he was unable to walk for any prolonged distance because his legs would give way due to "no strength."  He dropped out of school in the 7th grade, did not pursue a General Equivalency Diploma (GED), and was unemployed due to his low back disability. 

Examinations revealed that the Veteran limped favoring the right leg, that he was unable to bend all the way down to reach his feet, and that he had to hold on to an object when bending over to prevent himself from losing his balance.  He was diffusely tender all over his back, there was pain in the lower spine with palpation of the thoracic spine, there were spasms of his back, and straight leg raise testing resulted in low back pain at approximately 60 degrees of leg raising.  Muscle strength was occasionally impaired (2-3/5) in the lower extremities with "giveaway weakness."  Sensation was intact and equal in the lower extremities bilaterally and reflexes were normal (2+).  An electromyography (EMG) study conducted in April 2002 revealed no electrodiagnostic evidence of lumbosacral radiculopathy.  The Veteran was diagnosed as having chronic low back pain, degenerative changes of the spine, and spinal stenosis, and was prescribed medication for his neurological symptoms.

The report of a VA back examination dated in October 2002 indicates that the Veteran experienced progressively worsening back pain which prevented employment.  He was totally unable to walk due to weakness and numbness in his legs, had not walked in 2 to 3 years, and experienced significant spasms in his back and legs.  There were no bowel or bladder problems.  Examination of the Veteran was limited due to his significant dysfunction and inability to get out of his chair, and the examiner was unable to assess any walking ability.  There appeared to be spasms of the back and lower extremities, passive ranges of motion of the lower extremities were limited, and the Veteran refused to get out of his chair for examination.  The ranges of motion of the knees and ankles were limited and associated with spasticity, sensation was intact to light touch and symmetric, there was no sign of clonus, and there was no upgoing toe on Babinski.  Deep tendon reflexes were not able to be assessed, with significant spasticity.  The Veteran appeared to be tender in his low back and straight leg raise testing was painful at the proximal leg.  X-rays revealed normal alignment, preserved lordosis, and preserved disc height.  There was no evidence of stenosis or dysesthesia.  An MRI revealed minimal degenerative disc disease of the small area at L4-L5 and L5-S1 with prominent disc and minimal stenosis.

The physician who conducted the October 2002 examination concluded that the Veteran experienced axial low back pain with neurologic involvement, including significant spasticity and an inability to walk.  Sensation was intact and other than significant spasticity and some rigidity, the Veteran did not seem to have upper motor neuron signs.  Lower extremity strength was intact (4/5) once the examiner was able to work through the rigidity.  The examiner was unsure as to whether the Veteran could reproduce his spasticity on his own, could not support his findings based on MRI and x-ray findings, and believed that there was a psychosocial component of the Veteran's symptoms.

The reports of functional assessments conducted by J. Christensen, M.D. and T. Jena, M.D. dated in November and December 2002 and VA treatment records dated from November 2002 to January 2003 reflect that the Veteran experienced chronic low back pain and muscle spasms.  He used a wheelchair most of the time due to pain from walking, was unable to lift more than 10 pounds without significant pain, and was unable to walk or stand for prolonged distances, reach, lift, or carry due to neck and back pain.  He reported both bowel and bladder incontinence during a January 2003 VA initial evaluation consultation.  Also, he was unable to perform any type of work activities on a regular and sustained basis and was significantly limited in his capacity to perform basic activities.  These impairments had significantly limited him since 1982 and were expected to last for a continuous period of at least 12 months.  He had employment experience in construction, but he had not worked since 1999 due to his back disability.  Examinations revealed that his back was tender to palpation, that there was decreased range of spinal motion, and that lower extremity muscle strength was impaired.

A February 2003 VA examination report indicates that the Veteran reported that he had been wheelchair bound during the previous 3 1/2 years and that he had experienced both bowel and bladder incontinence for the previous year.  He also experienced recurrent spasms, was unable to walk, and was unable to stand more than briefly while transferring from his wheelchair with the help of others.  He required the assistance of others to perform activities of daily living and was dependent upon protective undergarments.

The Veteran was unable to get out of his wheelchair during the February 2003 examination.  He was able to perform forward flexion to 70 degrees and experienced diffuse tenderness throughout his back.  He was unable to move any more passively.  Muscle strength was 2/5 at the hips and 2/5 with knee extension.  There was rigidity against knee extension as if there was a flexion contracture at approximately 30 degrees on both sides.  The spasms in the lower extremities were so pronounced that they appeared to be somewhat exaggerated.  There was no clonus with dorsiflexion of the foot (which was unusual), but reflexes were otherwise normal (2+) in the lower extremities.  There was essentially no ankle dorsiflexion or extension of the toes.  The Veteran was able to plantar flex using the gastrocs and there was not a tremendous amount of wasting in the lower extremities.  Muscle strength associated with knee flexion and plantar flexion of the feet was 3/5.  Sensation to light touch was present, but was decreased in a stocking glove distribution from the knees down.  X-rays of the lumbar spine revealed minimal degenerative changes, if any, at the L5-S1 facets.  Disk height was maintained and there was normal alignment and lumbar lordosis.  The physician who conducted the February 2003 examination concluded that the Veteran had chronic low back pain which radiated into both lower extremities.  These symptoms were all subjective and clinical evaluations (including MRI and EMG studies) were inconclusive as to his progressive loss of strength in the lower extremities.

Medical records dated from March 2003 to September 2004 (including the report of a functional capacity evaluation from Dr. Christensen dated in June 2003), a February 2004 statement from the Veteran, and his SSA disability records document reports of chronic low back pain which radiated to the lower extremities, lower extremity weakness, muscle spasms, numbness, and tingling, and occasional bowel and bladder incontinence.  The pain was 6-9/10 in intensity and sharp/cutting./burning in nature  The Veteran reported that he initially developed back problems following a motor vehicle accident in service, but that he re-injured his back when he fell off a scaffold while at work in 1999 and that he subsequently developed gradual weakness and bowel/bladder incontinence following the accident.  He was confined to a wheelchair by 2000, was unable to stand or walk for prolonged periods due to loss of strength and sensory impairment in his legs, and experienced impaired attention and concentration due to constant pain.  He used adult diapers due to a several year history of incontinence, experienced urinary hesitancy and urgency, and experienced some loss of bowel control/constipation.  He was catherized during a March 2003 VA evaluation due to difficulty urinating following a nerve block procedure, subsequently continued to intermittently catherize himself (up to four times daily), and performed bowel care 3 times each week due to chronic constipation.  He had employment experience as a laborer, custodian, machine operator, and truck driver, had been unemployed since 1999/2000, and was unable to work due to chronic back pain and loss of strength in his legs.  He was awarded SSA disability benefits  in August 2004 on the basis of his back and lower extremity neurological disabilities, among other disabilities.

Examinations revealed that the Veteran was in a wheelchair and unable to ambulate and that he gave good effort on strength testing.  His posture was normal and there was no scoliosis.  There were diffuse trigger points in the lumbar spine and bilateral lumbar muscle spasms.  Lower extremity muscle strength was 0-2/5, lower extremity reflexes were absent (0) bilaterally, there was no sensation from T11 down, and there was mild muscle atrophy of the lower extremities.  Standing was attempted with maximum assistance times two, but the Veteran was unable to trigger muscles to work.  Overall, there was complete paralysis of the lower extremities.  

Moreover, the Veteran was unable to display the strength, coordination, or balance to perform balancing, walking, crawling, stooping, kneeling, stair climbing, and work simulation activities (including lifting).  He was not a malinger, emotional factors did not contribute to the severity of his symptoms and functional limitations, and his impairments were reasonably consistent with his reported symptoms and functional limitations.  Overall, he did not demonstrate the physical abilities to return to work as an interior decorator at the industrial level and he demonstrated the capacity to tolerate activities in the less than sedentary category of work.  He was diagnosed as having chronic back pain, complete lower extremity weakness, and neurogenic bladder.  As a result of his disability, he was unable to ambulate, was unable to sit for longer than 8 hours, was unable to lift greater than 5 pounds from his wheelchair, and was unable to bend, stoop, or crouch.  He was able to reach, hand, feel, grasp, and finger occasionally.  He would be absent from work more than 4 days per month due to his limitations.

The report of a February 2005 VA aid and attendance examination (VA Form 21-2680), a February 2005 statement from the Veteran, and an August 2005 VA group practice note indicate that the Veteran experienced low back pain which radiated up to his neck and debilitating muscle spasms in his lower legs.  The pain was 8-10/10 in severity.  He was restricted to a wheelchair, was unable to lift more than 10 pounds, was unable to bend or twist, was unable to ambulate or bear weight on his legs, and used adult diapers.  He had lost use of his legs and control of his bowel and bladder, experienced constipation, performed self-catherization of his urine, and required the assistance of his wife to perform his activities of daily living (e.g., dressing and undressing his lower extremities, maintaining hygiene, using adult diapers).  He had not worked since 1999 and had employment experience in construction.

A September 2005 VA back examination report indicates that the Veteran reported that he experienced chronic low back pain and loss of use of his legs, bowel, and bladder.  He was wheelchair bound and experienced numbness in his buttocks and lower extremities and profound weakness in his bilateral lower extremities.  Pain was localized to the lower back, but occasionally radiated up the spinal column to the thoracic and cervical spine.  There was no radiation of pain into the hip area or down his legs because he did not have any feeling in his legs or hips.  The pain was constant, sharp and aching in nature, and 7/10 in intensity.  He took medications for the pain and neurological symptoms and received nerve blocks and trigger point injections, but his symptoms were never completely alleviated.  Flare ups occurred three to four times each day, during which pain was 8-9/10 in intensity, there was greatly decreased range of motion, and he experienced dizziness.  The flare ups were caused by abnormal twisting movements and occasionally by bad weather.  He was unable to sleep during flare ups and even sitting was painful.  The flare ups were somewhat alleviated by medications and rest, but nothing completely alleviated flare up pain.  

The Veteran also reported that there was constant numbness in the buttocks and legs and bilateral lower extremity weakness, and that he was unable to move either lower extremity.  He had no control over his bowel and bladder function, he self-catherized himself for urine, and he used enemas three times a week for his bowels.  He was unable to walk, was confined to a wheelchair, was unsteady on his feet if he tried to ambulate, and had fallen in the past when he attempted to walk.  He had not undergone any back surgeries.  He reported that he had not worked since 1982 and that he was previously employed as an interior decorator at a grocery store.  He quit his job secondary to his back disability and leg weakness because he started falling off the scaffolding at work.  He was unable to independently perform activities of daily living, but had not been prescribed any bedrest during the previous 12 months.

Examination revealed that the Veteran was wheelchair bound.  There was no scoliotic curvature of the spine or surgical incision wounds noted.  There was tenderness to palpation at the lumbar paraspinal musculature and spinous processes and there was a cystic mass in the mid-thoracic paraspinal musculature.  The ranges of both active and passive motion of the thoracolumbar spine were recorded as being flexion to 40 degrees, extension to 20 degrees, and right and left flexion and rotation all to 30 degrees.  There was no obvious fatiguing noted, but pain was accentuated at the extremes of range of motion.  There was bilateral lumbar paraspinal musculature spasms, lower extremity muscle strength was absent (0/5), lower extremity reflexes were somewhat diminished (1+), and there was no sensation to light touch or pin prick below the inguinal ligament bilaterally.  There was no decreased impairment of joint function following repetitive motion.  The Veteran was diagnosed as having lumbosacral degenerative disc disease and degenerative joint disease.

The Veteran reported on an October 2005 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he had a high school education and that he last worked on a full time basis as an interior decorator in approximately August 1992.  He was prevented from securing or following any substantially gainful occupation due to his low back disability.

In January 2006, a VA medical professional reviewed the Veteran's claims file and reported, in pertinent part, that there were no credible findings to support the Veteran's claim that his bowel and bladder dysfunction was due to his service-connected lumbosacral strain.  A review of records following the Veteran's fall in 2000 document his claims of weakness and incontinence and unreliable physical findings as per rehabilitation notes.  Overall, the medical professional opined that the Veteran's current degenerative disc disease, degenerative joint disease, and possible T8 ASIA C spinal cord injury were not caused by or a result of his service-connected back disability.  Rather, it was likely ("at least as likely as not") that his neurogenic bowel/bladder and bilateral lower extremity weakness were due to his post-service fall off scaffolding in 2000.

The Veteran reported on a March 2006 VA Form 21-8940 that he had an 11th grade education and that he had last worked on a full time basis in 1992.  He was prevented from securing or following any substantially gainful occupation due to paralysis from the waist down and posttraumatic stress disorder (PTSD).

In a January 2008 letter, a VA physician reported that she had been the Veteran's primary care physician since 2002.  During the Veteran's first evaluation, he reported that he had begun to experience chronic severe lumbar back pain after an injury in service.  He experienced chronic pain ever since that time and developed muscle weakness and lower leg spasms which gradually worsened in the 1980s and 1990s.  He had been in a wheelchair since 1999.  He was prescribed a bowel regimen and self-bladder catherizations in November 2003.  He self-catherized his bladder on a daily basis and performed bowel care per the spinal cord unit 3 times each week.  He used narcotics on a chronic basis for his degenerative disc disease.

The Veteran reported on his April 2008 substantive appeal (VA Form 9) that when he was employed, his legs gave out beneath him and that he fell off a piece of scaffolding onto his back.  He had experienced weakness and used a wheelchair for weakness in his legs prior to the fall.  He contended that the fall was directly due to his back disability and the related weakness in his legs.

The Veteran reported during a May 2008 VA examination that he experienced low back pain which was enhanced by weather changes and sitting for prolonged periods and was slightly diminished by pain medication.  There was diffuse numbness in the lower extremities.  He self-catherized his bladder and had performed a bowel regimen three times each week since the 1990s.  Examination revealed that the Veteran was unable to perform toe-to-finger and heel-to-shin testing because he could not move his legs due to weakness.  It was impossible to assess lower extremity muscle strength because the Veteran could not move his legs at all, so the examiner provided a muscle strength rating of 0/5.  Reflexes were normal (2+) and equal.  The Veteran's gait was not screened because he could not move either leg and his performance in the muscle groups below the waist was basically 0/5.

The physician who conducted the May 2008 examination opined that the Veteran suffered a low back strain as a type of contained, self-limited musculoskeletal injury from a fall in service, and that there were no other neurological disabilities that could be realized from that particular isolated incident.  As a result, the Veteran's bowel and bladder incontinence, paraplegia, and sensory loss below the waist were not caused by or a result of his in-service injury.  Moreover, the examiner had difficulties with the legitimacy of the March 2008 examination because the features of the Veteran's history and the examination and test results did not substantiate a clear-cut case for chronic paraplegia.  The Veteran did not have the associated lower motor neuron findings of chronic paraplegia sustained from complete lower back injury, such as attendant muscle atrophy, soft tissue changes, possible contractures, pathologic reflexes, etc.  Overall, the Veteran's history had changed over the years and his examination had not changed in that respect.  His complaints of paraplegia, sensory loss below the waist, and bowel and bladder incontinence were not caused by his injury in service.

VA treatment records dated from April to June 2008 reflect that the Veteran was incontinent of urine and stool and that he was managing his bladder with intermittent catherization.  The Veteran was diagnosed as having neurogenic bladder.

The Veteran reported during a June 2008 VA back examination that he experienced chronic low back pain which was enhanced by weather changes and sitting for prolonged periods of time.  The pain was aching/sharp/deep in nature, was diffuse, and went into the lower extremities.  He took various medications for his symptoms, but they "worked less than 50 percent" and made him sleepy.  The pain was always severe, he was unable to bear any weight on his legs, and there was associated numbness, weakness, and bladder and bowel complaints.  He used a wheelchair, did not walk at all or drive, required assistance with his activities of daily living, and did not engage in any recreational activities.

Examination revealed that the Veteran was sitting in a wheelchair and that he was unable to stand.  His posture in the chair was excellent and the curvatures of his spine appeared to be normal.  He did not have good spinal motion sitting in the chair, experienced tenderness to palpation in the entire lumbar region and the paraspinal region, and withdrew with palpation of the lumbar spine due to the severity of the pain.  The ranges of motion of the thoracolumbar spine, as performed in the Veteran's wheelchair, were recorded as being flexion to approximately 20 degrees with pain throughout, extension to 5 degrees with pain throughout, and right and left lateral flexion and rotation all to 15 degrees with pain throughout.  There were no changes in the ranges of motion due to fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Although the Veteran reported flare ups of symptoms with changes in the weather, the examiner was unable to express the extent of additional limitations during flare ups without resorting to mere speculation.  Also, the examiner was unable to perform straight leg raise testing because the Veteran's legs were in the flexed position and he resisted any movement of the legs to extend them.  A diagnosis of a lumbar strain was provided.

VA treatment records dated from October 2008 to February 2009 and the Veteran's testimony during the February 2009 Board hearing document reports of constipation and urinary incontinence.  He had experienced some urinary and bowel incontinence prior to his fall from scaffolding in 2000, but his urinary and bowel impairment had progressed since that time to the point where he was unable to discharge urine and feces on his own.  As a result, he used intermittent catherization every 3 to 4 hours for his urinary symptoms and used medications and enemas for his constipation 3 days per week.  He had also experienced some falls due to lower extremity weakness prior to the 2000 fall.  The Veteran was diagnosed as having neurogenic bowel, neurogenic bladder, and T11 Asia.

In a February 2009 letter, Dr. Christensen reported that the Veteran was diagnosed as having T-11 paraplegia Asia A, cauda equine with neurogenic bowel and bladder.  It was likely that his fall from scaffolding "was the direct cause of his low back pain/twisting that caused him to lose balance then fall."  It was reasonable to believe that he "may not have fallen off the scaffolding if he had not had the low back condition that caused him to fall."  Hence, it was likely that either the Veteran's in-service back injury from a motor vehicle accident or the fall from the scaffolding was the cause of his current bowel and bladder conditions.  Lastly, it was reasonable to believe that the weakness and loss of function of both lower extremities was related to his lower back disability.

In a February 2012 letter, a VA physician reported that due to a spinal nerve injury in 1982, the Veteran experienced neurogenic bowel and neurogenic bladder function.  There were permanent losses of normal function.  Assistance was required to empty his bladder, so the Veteran catherized his bladder several times each day.  Also, his bowel was emptied on a daily basis by using a technique called digital stimulation.

The Veteran reported during a December 2013 VA back examination that he had lost the use of his legs, that he was wheelchair bound, and that he had lost control of his bowel and bladder.  He experienced flare ups of back pain when there was bad weather.  He was unable to perform any ranges of motion of the thoracolumbar spine because he was unable to get out of his wheelchair.  There was pain at the midline of his low back and muscle spasms of the thoracolumbar spine which resulted in an abnormal gait or an abnormal spinal contour.  Lower extremity muscle strength was absent (0/5), there was muscle atrophy in terms of less muscle tone in both lower extremities, lower extremity reflexes were all absent bilaterally, lower extremity sensation was absent bilaterally, and the Veteran was unable to perform any straight leg raise testing.  Overall, there was severe lumbar radiculopathy of both lower extremities.  There was no spinal ankylosis and the Veteran did not have IVDS of the thoracolumbar spine.  He constantly used a wheelchair, but the examiner also noted that there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars associated with the Veteran's back disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  A diagnosis of a lumbosacral strain was provided.  This disability impacted the Veteran's ability to work because he was wheelchair bound, was unable to move his legs, and was incontinent of stool and urine.

III. Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board acknowledges that in addition to a back injury in service, the Veteran sustained an additional back injury after his separation from service when he fell from scaffolding at work.  Nevertheless, the Board finds that the evidence (including the January 2006, May 2008, February 2009, and February 2012 medical opinions set forth above) is at least evenly balanced as to whether the Veteran's fall from scaffolding (and any additional back and neurological impairments associated with this fall) were caused by his pre-existing symptoms associated with his already service-connected back disability.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Moreover, the Board finds that there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected back disability from other diagnosed non service-connected back disabilities.  Hence, the Board will attribute all of the Veteran's back-related symptoms to his service-connected chronic lumbosacral strain for the purposes of assessing the severity of that disability and its associated neurological, urinary, and bowel impairments.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  

A. Chronic Lumbosacral Strain

The rating for the Veteran's chronic lumbosacral strain has been assigned under 38 C.F.R. § 4.71a, DC 5295.  During the claim period in this case, the pertinent criteria for rating spine disabilities were amended, effective September 26, 2003. DC 5295 is the diagnostic code pertaining to a lumbosacral strain that was in effect prior to September 26, 2003, at which time the rating criteria were amended such that a lumbosacral strain is now rated under 38 C.F.R. § 4.71a, DC 5237. 
VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C. § 5110 (g) (2012).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).

 The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Under the criteria in effect prior to September 26, 2003, a 40 percent rating is warranted for a severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  This is the maximum schedular rating for a lumbosacral strain under DC 5295.  38 C.F.R. § 4.71a, DC 5295 (2002).

A rating higher than 40 percent for a spinal disability under the criteria in effect prior to September 26, 2003 requires evidence of residuals of a vertebra fracture, spinal ankylosis, or IVDS.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289, 5293 (2002, 2003).

Under the revised criteria for rating thoracolumbar spinal disabilities in effect since September 26, 2003, a lumbosacral strain is rated under 38 C.F.R. § 4.71a, DC 5237.  Disabilities rated under DC 5237 are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

The revised criteria also allow for the assignment of separate ratings for any objective neurologic abnormalities of a service-connected spinal disability, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (effective September 26, 2003).

A rating higher than 40 percent for a spinal disability under the criteria in effect since September 26, 2003 is also potentially warranted under the Formula for Rating IVDS.  Under these criteria, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003).  For purposes of rating IVDS under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2017), pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Moreover, the joints involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 43-4   (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2017).

A 40 percent rating is the maximum schedular rating for limitation of motion of the thoracolumbar spine under both the old and the revised criteria for rating spinal disabilities.  Hence, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application in this case.  See Johnston, 10 Vet. App. at 85.  As noted above, a rating in excess of 40 percent for the thoracolumbar spine under either the old or the revised criteria requires a finding of a vertebra fracture, ankylosis, or IVDS.  In this case, there is no evidence of any vertebra fracture, the Veteran has not been diagnosed as having IVDS, there is no evidence of any physician prescribed bed rest, and the Veteran has not claimed otherwise,  Hence, a higher rating on the basis of a vertebra fracture or IVDS is not warranted at any time during the claim period under either the old or the revised criteria for rating spinal disabilities.  See 38 C.F.R. § 4.71a, DCs 5243 (2017), 5285, 5293 (2002, 2003).

Moreover, ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).

In this case, although the Veteran has experienced significant limitation of motion of the thoracolumbar spine, there is no evidence of his spine being fixed in position or ankylosed at any time during the claim period.  Thus, a rating in excess of 40 on the basis of spinal ankylosis is not warranted under either the old or the revised criteria.  See 38 C.F.R. § 4.71a, DCs 5286, 5289 (2002, 2003), 5237 (2017).

In sum, the Veteran's chronic lumbosacral strain has resulted in impairments that are no more than 40 percent disabling under the applicable criteria during the entire claim period and a higher rating is not warranted at any time during the claim period.

B. Lumbar Radiculopathy

Paralysis of the sciatic nerve is rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, the following ratings apply: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurological disabilities.  With regard to rating neurological disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the above evidence reflects that the Veteran has been wheelchair bound during essentially the entire claim period due to lower extremity neurological impairment associated with his back disability.  He has experienced significant lower extremity muscle weakness and impaired reflexes (muscle strength and reflexes have been absent on many occasions), there has been impaired to absent sensation in his lower extremities, he has developed muscle atrophy in his lower extremities, and he has largely been unable to use his legs for ambulation.  In light of this evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of the Veteran's left and right lower extremity radiculopathy have most closely approximated the criteria for an 80 percent rating under DC 8520 (reflective of complete paralysis of the sciatic nerve).  This is the maximum schedular rating for paralysis of the sciatic nerve under DC 8520.  

Hence, separate 80 percent ratings for left and right lower extremity lumbar radiculopathy, as secondary to service-connected chronic lumbosacral strain, are warranted.  Although there is evidence of lower extremity neurological impairment during the entire claim period, the earliest date that these ratings can be assigned is September 26, 2003 because this is the earliest effective date that the rating criteria were revised to allow for separate ratings for neurological manifestations of spinal disabilities other than IVDS.  Thus, separate 80 percent ratings for left and right lower extremity lumbar radiculopathy are warranted since September 26, 2003.  See 38 U.S.C. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DC 8520. 

C. Bladder Impairment

The above evidence indicates that the Veteran has experienced urinary symptoms throughout much of the claim period and that he has been diagnosed as having neurogenic bladder associated with his back disability.  An injury of the bladder is rated under 38 C.F.R. § 4.115b, DC 7517.  A disability under DC 7517 is rated as voiding dysfunction under 38 C.F.R. § 4.115a.  A voiding dysfunction may be rated as urine leakage, urinary frequency, or obstructed voiding.  Where a diagnostic code refers to the criteria for a voiding dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.

As applicable to this case, urine leakage (including continual urine leakage, post surgical urinary diversion, urinary incontinence, and stress incontinence) is rated as follows: a 10 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; and a maximum 60 percent rating is warranted for urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

In this case, the Veteran has experienced occasional urinary incontinence and has required the use of absorbent materials due to urine leakage.  During the entire period since September 26, 2003, he has required self-catherization on a daily basis for urinary control.  The Board acknowledges that a maximum 30 percent rating is warranted for obstructed voiding on the basis of urinary retention requiring intermittent or continuous catherization.  Nevertheless, in light of the Veteran's reported urine leakage and use of absorbent materials and the fact that he has used an appliance (i.e., catherization) for urinary control, the Board will assign the higher maximum 60 percent rating for urine leakage, which contemplates the use of an appliance.  As explained above, September 26, 2003 is the earliest possible effective date for this neurological impairment associated with the Veteran's back disability.  Therefore, a separate 60 percent rating for urinary dysfunction, as secondary to service-connected chronic lumbosacral strain, is granted since September 26, 2003.  See 38 U.S.C. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7517.  

D. Bowel Impairment

The evidence reflects that the Veteran has experienced bowel symptoms throughout much of the claim period and that he has been diagnosed as having neurogenic bowel associated with his service-connected back disability.  As pertinent to this case, impairment of sphincter control of the rectum and anus is rated as follows: a noncompensable rating is warranted for healed or slight, without leakage; a 10 percent rating is warranted for constant slight, or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.

In the present case, the Veteran has experienced some bowel incontinence and, during the entire period since September 26, 2003, has experienced chronic constipation and has required the use of medications, enemas, and digital stimulation for bowel control.  In light of these symptoms, the Board finds that the Veteran's bowel impairment has most closely approximated the criteria for a 100 percent rating under DC 7332 (reflective of complete loss of sphincter control) during the entire period since September 26, 2003.  Hence, a separate 100 percent rating for bowel dysfunction, as secondary to service-connected chronic lumbosacral strain, is granted since September 26, 2003.  See 38 U.S.C. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7332.  

E. Automobile and/or Specially Adapted Equipment, Specially Adapted Housing or a Special Home Adaptation Grant.

To warrant entitlement to an automobile and adaptive equipment under 38 U.S.C. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. § 3.808 (a),(b).

In September 2013, VA amended 38 C.F.R. § 3.808  by adding a severe burn injury to the list of eligible disabilities.  See 78 Fed. Reg. 57486-87 (Sept. 19, 2013).  The provisions of 38 C.F.R. § 3.808 were again amended, effective February 25, 2015, to add ALS as a qualifying disability.  See 80 Fed. Reg. 10001-03 (Feb. 25, 2015). In this case, the Veteran does not contend nor does the evidence show that he requires an automobile or adaptive equipment due to a severe burn injury and he is not service-connected for ALS.  Hence the amendments to 38 C.F.R. § 3.808 are not relevant in this instance.

The law also provides that a veteran is entitled to adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C. § 3902 (b)(2); 38 C.F.R. § 3.808 (b)(6). 

As for specially adapted housing, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing, effective October 25, 2010 and December 3, 2013.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013 ).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101 (a) may also be granted if a claimant is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809 (d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101 (a) may also be granted if the claimant has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a , Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2017).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a claimant can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809a (b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a claimant can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease (COPD)).  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a claimant can qualify for a grant for necessary special home adaptations if he is service-connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  Additionally, a claimant can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809a (b) (2017).

 The term "permanent loss of use" is not defined in 38 C.F.R. §§ 3.808, 3.809, or 3.809a.  The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. §§ 3.350 (a)(2), 4.3.  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

In this case, the Veteran is service-connected for chronic lumbosacral strain, rated 40 percent disabling.  He is also now service-connected for the following disabilities, all of which are associated with the service-connected chronic lumbosacral strain: left lower extremity lumbar radiculopathy, rated 80 percent disabling; right lower extremity lumbar radiculopathy, rated 80 percent disabling; urinary dysfunction, rated 60 percent disabling; and bowel impairment, rated 100 percent disabling.

In light of the above evidence, the Board finds that the Veteran has a permanent and total service-connected disability due to the loss of use of the bilateral lower extremities that so affects the functions of balance or propulsion as to preclude locomotion without the aid of a wheelchair. The Veteran has required the use of a wheelchair for many years due to problems caused by his service-connected back disability, including neurological impairment associated with bilateral lumbar radiculopathy of the lower extremities, and he is unable to ambulate without this assistive device.  Thus, the regulatory definition of "preclude locomotion" has been met in this case in that the Veteran has a longstanding need "for regular and constant use of a wheelchair . . . as a normal mode of locomotion although occasional locomotion by other methods may be possible."  See 38 C.F.R. § 3.809 (d).

Thus, the Board finds that all statutory and regulatory criteria for certificates of eligibility for an automobile and/or specially adapted equipment and specially adapted housing have been met.  Accordingly, the full benefit sought on appeal is granted.  

In light of the grant of entitlement to a certificate of eligibility for specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C. § 2101 (b) is rendered moot, as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C. § 2101 (a).

F. SMC

Pursuant to 38 U.S.C. § 1114 (o), paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle to the maximum rate under 38 U.S.C. § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 U.S.C. § 1114(o); 38 C.F.R. § 3.350(e)(2).

Under 38 U.S.C. § 1114(r)(1), a veteran receiving the maximum rate under 38 U.S.C. § 1114(o) who is in need of regular and aid and attendance is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  The regular aid and attendance allowance is payable whether or not the need for regular aid and attendance was a partial basis for entitlement to the maximum rate under 38 U.S.C. § 1114(o), or was based on an independent factual determination.  38 U.S.C. 1114(r)(1); 38 C.F.R. § 3.350(h)(1).      

The provisions of 38 C.F.R. § 3.352 provide that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352.

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C. § 1114.  See Bradley, 22 Vet. App. at 280 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

In the decision above, the Board has determined that there is loss of use of the Veteran's lower extremities due to paralysis of the sciatic nerves associated with lumbar radiculopathy, as well as loss of anal and bladder sphincter control due to neurogenic bowel and bladder.  Also, he is in need of regular aid and attendance due to his service-connected disabilities in that he requires assistance with dressing and undressing his lower extremities and with maintaining hygiene (e.g., using absorbent materials).  As the Veteran now meets the statutory criteria for SMC pursuant to 38 U.S.C. § 1114 (r)(1) during the entire period since September 26, 2003 entitlement to SMC is warranted during this period.



G. Additional Considerations

As a final point, the Board notes that while the Veteran has been unemployed during the entire claim period and there is evidence that he has been unable to work due to his service-connected back disability and its associated impairments, he is now in receipt of a total (100) percent combined disability rating for his service-connected disabilities since September 26, 2003.  A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As the Veteran is now in receipt of a 100 percent rating for the entire claim period since September 26, 2003, there remains no time during this period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16  (a).  The Board is cognizant of the fact that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU because a TDIU rating may still form the basis for assignment of SMC pursuant to 38 U.S.C. § 1114 (s).  See Bradley, 22 Vet. App. at 280.  In this case, however, the Board is already awarding SMC pursuant to 38 U.S.C. § 1114 (r)(1) during the entire period since September 26, 2003, and this is a greater benefit than SMC pursuant to 38 U.S.C. § 1114(s). For this reason, the issue of entitlement to a TDIU at any time since September 26, 2003 is now rendered moot.  The issue of entitlement to a TDIU prior to September 26, 2003 is addressed in the remand below.

Overall, in conjunction with the increased rating matters decided herein, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating in excess of 40 percent for a chronic lumbosacral strain is denied.

Entitlement to a separate 80 percent rating for left lower extremity lumbar radiculopathy, as secondary to service-connected chronic lumbosacral strain, since September 26, 2003, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate 80 percent rating for right lower extremity lumbar radiculopathy, as secondary to service-connected chronic lumbosacral strain, since September 26, 2003, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate 60 percent rating for urinary dysfunction, as secondary to service-connected chronic lumbosacral strain, since September 26, 2003, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate 100 percent rating for bowel dysfunction, as secondary to service-connected chronic lumbosacral strain, since September 26, 2003, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a certificate of eligibility for specially adapted housing is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to SMC pursuant to 38 U.S.C. § 1114 (r)(1), since September 26, 2003, is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Veteran's claim for an increased rating for his service-connected back disability was received in March 2002.  He has been unemployed during the entire claim period and the evidence reflects that he has been unable to work due to his service-connected back disability.  As the record currently stands, however, the percentage rating for his service-connected back disability does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) at any time during the claim period prior to September 26, 2003.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (b). 

Therefore, a remand is necessary to refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16  (b) during the claim period prior to September 26, 2003.


Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during the claim period prior to September 26, 2003.  The Director (or his designee) should issue a memorandum addressing whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16 (b) at any point prior to September 26, 2003.  The memorandum should clearly provide a summary of the facts and law that were relied upon in making the decision and should include an explanation of the reasons and bases for the decision.

2.  If the full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


